Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This action is in response to amendment/reply (received Jan. 21, 2021) that cancels new claim 24.  Claims 1-23 are pending where claim 23 is new and claim 10 was amended.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
To correct claim markings that used both underline and bracket in recent amendment, replace Claim 10 with the following: 
10. (Once Amended) A circuit combination, comprising:
a phase lock loop (PLL) frequency synthesizer including a first error detector including a first phase frequency detector (PFD) having an input for receiving a reference frequency signal coupled to a first charge pump (CP) that is coupled to a voltage controlled oscillator (VCO) having an output fed back to said first error detector after frequency division by a feedback divider to provide a divided frequency signal to another input of said first PFD, said first PFD outputting an error signal; phase noise (PN) measurement circuitry including:
a replica CP coupled to an output of a second PFD or coupled to an output of said first PFD, wherein said replica CP is for outputting a scaled phase error current;


an analog-to-digital converter (ADC) coupled to an output of the replica CP [for digitizing said amplified phase error voltage] to provide a digital phase error signal, and
a processor for frequency analyzing said digital phase error signal for generating a PN measurement at one or more frequencies, and for comparing said PN measurement to a stored threshold noise measure to determine whether said frequency synthesizer is operating within a specified PN limit.
 
Response to Arguments
Applicant’s arguments, see claim amendment with associated remark on pages 2-5, filed Jan. 21, 2021, with respect to anticipation have been fully considered and are persuasive.  The rejection of claim 24 under 35 USC 102 has been withdrawn where issue is moot due to cancellation of claim 24.  However, only to clarify record, the rejection of claim 24 under 102 in prior action was over Wilson, 5942949, as entered on 892, rather than typo of 6190861. 
 Allowable Subject Matter
Claims 1-23 are allowed. 
The following is an examiner’s statement of reasons for allowance: lacking evidence to the contrary, a “method comprising: 
providing (i) a phase lock loop (PLL)-based frequency synthesizer that includes a first error detector including a first phase frequency detector (PFD) having an input receiving a reference frequency signal coupled to a first charge pump (CP) that is coupled to a voltage controlled oscillator (VCO) having an output fed back to said first error detector through 
receiving said error signal at an input of said replica CP or said divided frequency signal and said reference frequency signal at an input of second PFD, wherein an output of said replica CP provides a scaled phase error current;
current-to-voltage converting and amplifying said scaled phase error current to provide an amplified phase error voltage;
digitizing said amplified phase error voltage to provide a digital phase error signal, and
frequency analyzing said digital phase error signal to generate a PN measurement at one or more frequencies” as recited in claim 1 appears patentable over US 2006/0214737 (cited in PCT/2015/08316 written opinion report dated 28 April 2016) or Wilson.  

Lacking evidence to the contrary, 
 a “circuit combination, comprising:
a phase lock loop (PLL) frequency synthesizer including a first error detector including a first phase frequency detector (PFD) having an input for receiving a reference frequency signal coupled to a first charge pump (CP) that is coupled to a voltage controlled oscillator (VCO) having an output fed back to said first error detector after frequency division by a feedback divider to provide a divided frequency signal to another input of said first PFD, said first PFD outputting an error signal; phase noise (PN) measurement circuitry including:
a replica CP coupled to an output of a second PFD or coupled to an output of said first PFD, wherein said replica CP is for outputting a scaled phase error current;

a processor for frequency analyzing said digital phase error signal for generating a PN measurement at one or more frequencies, and for comparing said PN measurement to a stored threshold noise measure to determine whether said frequency synthesizer is operating within a specified PN limit” as recited in claim 10 appears patentable over US 2006/0214737 (cited in PCT/2015/08316 written opinion report dated 28 April 2016) or Wilson.  

Lacking evidence to the contrary, 
 a “circuit combination, comprising:
a phase lock loop (PLL) frequency synthesizer including a first error detector including a first phase frequency detector (PFD) having an input for receiving a reference frequency signal coupled to a first charge pump (CP) that is coupled to a voltage controlled oscillator (VCO) having an output fed back to said first error detector after frequency division by a feedback divider to provide a divided frequency signal to another input of said first PFD, said first PFD outputting an error signal;
phase noise (PN) measurement circuitry including:
a replica phase noise (PN) measurement error detector including a second PFD coupled to a replica CP, wherein said replica CP is for outputting a scaled phase error current;
a current-to-voltage converter and amplifier for current-to-voltage converting and amplifying said scaled phase error current to provide an amplified phase error voltage;
an analog-to-digital converter (ADC) for digitizing said amplified phase error voltage to provide a digital phase error signal, and
.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Sager whose telephone number is (571)272-4454.  The examiner can normally be reached on M-Th, 6:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARK SAGER/Primary Examiner, Art Unit 3992           

Conferees:                                    
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992